I agree with the declaration in the proposed opinion of Mr. Justice Blease:
"Did the original enactment of the legislation now contained in Sections 749, 750, and 4102 of Volume 3 of the Code, and the adoption of the Code, have the effect of amending the law declared in Section 747, so as to include, in any way, surety companies therein? * * * As to the first question (the one just stated), we agree with the petitioner in the position that the effect of the after legislation was to so amend Section 747 as to include in its provisions corporations engaged in the surety business for compensation."
(See, also, Section 4103, providing that, where one surety or two or more sureties are required, the execution of a bond by a surety company shall be sufficient.)
I think that that conclusion is decisive of the right of the petitioner to the mandamus, unless there appear something in the legislation intended to qualify the grant. Surely without some very positive indication to this effect, the Act will not be construed as conferring a right with one hand and withdrawing it with the other; as those *Page 415 
      "That palter with us in a double sense, That keep the word of promise to our ear, And break it to our hope."
This qualification affecting foreign companies only amounting to an absolute annihilation of the privilege conceded to have been conferred upon all surety companies is sought to be found in the proviso of the amending statute, Section 750, which in its entirely reads as follows:
"Any foreign company empowered by its home charter to issue bonds or policies or [of] suretyship, may, by the consent and approval of the Governor, Comptroller General and Secretary of State, issue said bonds, in this State:Provided, That they comply with the law now of force inthis State regulating foreign insurance companies, all ofwhich law which is now of force is hereby made applicableto companies issuing bonds or policies of suretyship."
The same proviso is contained in Section 749: "Provided, further, That said company, unless it be incorporated under the laws of this State, comply with the law regulating ForeignInsurance Companies."
Section 750, in this respect, is reproduced with a negligible difference, as Section 4102, and in 4103.
The general subjection of foreign corporations to the laws of South Carolina, while doing business in this State, was not intended to be created by the proviso in Section 750. That already existed under Section 4039:
"All and every such foreign corporation carrying on business or owning property in this State shall be subject to the laws of the same in like manner as corporations chartered under the laws of this State," etc.
What was intended by the proviso was, as it expresses, that foreign surety companies should with "the law now of force in this State, regulating foreign insurance companies"; that is, that, having qualified to do business in the State and to conduct it according to the regulations referred to, it enters with all the rights of a domestic corporation, including *Page 416 
that conferred by Section 747. It is so declared in Section 4028, as I shall show.
Turning then to the Code, beginning with Section 4063, for the laws of this State "regulating foreign insurancecompanies," we find the following: (1) The visitation and examination by the Insurance Commissioner of the Company and its affairs; (2) the issuing of licenses and the collection of license fees; (3) the revocation of licenses for cause; (4) the requirement of bonds; (5) the payment of an additional license fee, graduated; (6) the execution of an affidavit that the company has not violated any of the laws of this State and that it accepts the terms and obligations imposed by law; (7) agents' licenses; (8) the conduct of its business only through authorized agents; (9) fixing the amount of surplus or capital requisite to do business; (10) penalty for violations of law; (11) persons deemed agents; (12) estoppel to deny corporate powers; (13) payment of taxes; (14) no discrimination; (15) certain inducements prohibited; (16) venue of actions.
I may have omitted some of the regulations affecting these companies, but those mentioned are sufficiently multitudinous to evidence the purpose of the Legislature that regulations
of this character were what was intended by the proviso in question.
I find in none of them the slightest indication of a purpose to deny to these surety companies the privilege concededly granted to them by Section 747.
It seems clear from the opinion of Mr. Justice Blease that the denial of the privilege conceded to have been granted to foreign surety companies is based solely upon the proviso in the Section referring to those companies. As to domestic surety companies, no such denial can be asserted; consequently domestic companies have the untrammeled privilege accorded by Section 747. To allow that privilege to domestic companies, and to deny it to foreign companies, is directly in the teeth of Section 4028: *Page 417 
"Foreign corporations duly incorporated under the laws of any State of the United States * * * are hereby permitted to locate and carry on business within the State of South Carolina in like manner and with like powers as corporationsof like kind and class created under the laws ofthis State. * * *"
It has been suggested that the engagement of the surety company constitutes a contract, and is not subject to cancellation. The engagement of a domestic company is likewise a contract, the consideration being, as in the case of a foreign company, the premium collected; the engagement of a personal surety is likewise a contract, the consideration being the risk of loss to the obligee. If this be the criterion, neither a domestic company nor a personal surety could take advantage of the privilege offered by Section 747.
In view of Section 4028, which guarantees to foreign corporations the same rights as are enjoyed by domestic corporations, I cannot see how there can justly be a discrimination in favor of personal sureties, and domestic surety companies against foreign companies engaged in the same business.
I do not understand, as possibly might be inferred from the opinion, that under Section 749 a county official isrequired to give a bond signed by a corporate surety.
For these reasons I think that the petitioner is entitled to the mandamus asked for.